per curiam:
El 18 de julio de 1990 el Director Interino de la Oficina de Inspección de Notarías, Ledo. Edgardo Ortiz Bauzá, nos informó que el Ledo. Johnny Cruz Ramos no rindió los índices notariales correspondientes a julio, septiembre, octubre y noviem-bre de 1989 y a marzo, abril, mayo y junio de 1990.
En vista de la inacción del licenciado Cruz Ramos ante los múltiples requerimientos del Director Interino de la Oficina de Inspección de Notarías, el 3 de agosto de 1990 le concedimos un término de veinte (20) días para que cumpliera con sus obligacio-nes notariales.
Oportunamente, el licenciado Cruz Ramos compareció ante el Director Interino de la Oficina de Inspección de Notarías y entregó todos los índices atrasados. En comunicación dirigida al Director, el notario aceptó que incurrió en las violaciones a la Ley Notarial de Puerto Rico, 4 L.P.R.A. sec. 2001 et seq., que le fueron imputadas, pero que éstas se debieron a su falta de supervisión personal del envío de los índices. Aduce que desconocía que los índices no fueron recibidos en la Oficina de Inspección de Notarías, y que, a su mejor entender, esta omisión no ha causado lesión a terceros. Expresa, además, que su obra notarial se compuso sólo de una escritura y que el resto consistió en índices negativos.
Una vez el Director Interino de la Oficina de Inspección de Notarías informó que el notario había sometido los índices *1007requeridos, concedimos término al abogado para mostrar causa por la cual no procedía su suspensión provisional de la notaría por incumplimiento con sus deberes notariales. El licenciado Cruz Ramos no ha comparecido.
I
El notario puertorriqueño es un profesional del Derecho que ejerce a su vez una función pública. En el ejercicio de su responsabilidad profesional, el notario disfruta de plena autonomía e independencia. Sin embargo, el ejercicio de este puntilloso ministerio trasciende la esfera privada y en el crisol de la práctica se impregna de carácter público.
Como parte de su deber como funcionario público, el notario tiene que remitir a la Oficina de Inspección de Notarías un índice mensual sobre su actividad notarial no más tarde del décimo día calendario del mes siguiente al que informa. De no haber tenido actividad notarial durante el mes, debe remitir un índice negativo. Art. 12 de la Ley Notarial de Puerto Rico, 4 L.ER.A see. 2023. Esta obligación surge diáfanamente del texto de la ley y su cumplimiento no requiere conocimientos especiales. In re Meléndez Mulero, 124 D.ER. 815 (1989). La preparación de los índices notariales es un procedimiento tan sencillo que corresponde a todos los notarios diseñar un método para asegurar su cumplimiento con esta responsabilidad profesional.
El notariado requiere un grado razonable de organización administrativa, supervisión, responsabilidad y consciencia pública. El abogado que entienda que no puede cumplir cabalmente con las obligaciones que le impone la Ley Notarial de Puerto Rico debe, en un ejercicio de honestidad profesional, abstenerse de practicar el notariado.
Este Tribunal se extraña “‘que a pesar de nuestros múltiples pronunciamientos sobre la obligación de los notarios de rendir los índices notariales todavía persista esta actitud de *1008dejadez y negligencia por parte de algunos letrados con un requisito relativamente sencillo que no requiere conocimientos especializados o la preparación de un escrito completo’”. In re Nogueras Cartagena, 127 D.P.R. 574, 576 (1990). Sin embargo, parece necesario reafirmar nuevamente que seremos rigurosos al aplicar sanciones disciplinarias por el incumplimiento de esta responsabilidad. In re Rosa Batista, 122 D.P.R. 485 (1988).
El licenciado Cruz Ramos no rindió índices notariales por un total de ocho (8) meses y los rindió tardíamente durante dos (2) meses. Acepta su responsabilidad e indica que esto se debió a su falta de supervisión. El desconocimiento sobre el paradero de los documentos preparados en su oficina no lo exime de responsabilidad sino que, por el contrario, es sumamente reprensible. Tampoco el hecho de que haya tenido poca o ninguna actividad notarial le exime de rendir sus índices. Procede, pues, que se le suspenda por un (1) año del ejercicio de la notaría. El alguacil del Tribunal se incautará inmediatamente de su obra notarial para el trámite de rigor correspondiente por el Director Interino de la Oficina de Inspección de Notarías.